[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Lee, Slip Opinion No. 2016-Ohio-85.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-85
                          DISCIPLINARY COUNSEL v. LEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Disciplinary Counsel v. Lee, Slip Opinion No. 2016-Ohio-85.]
Attorneys at law—Misconduct—Violations of the Rules of Professional Conduct
        and a Rule for the Government of the Bar—Indefinite suspension.
     (No. 2014-1744—Submitted May 5, 2015—Decided January 14, 2016.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-036.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Raymond Thomas Lee III of Dublin, Ohio, Attorney
Registration No. 0040765, was admitted to the practice of law in Ohio in 1983.
Lee’s license to practice law has been suspended four times for his failure to register
as an attorney and once for his failure to comply with the continuing legal education
                                   SUPREME COURT OF OHIO




(“CLE”) requirements of Gov.Bar R. X.1 Lee has failed to rectify the conditions
underlying his CLE and fourth attorney-registration suspensions. Thus, he has been
suspended from the practice of law in Ohio continuously since December 17, 2010.2
         {¶ 2} On June 10, 2013, a probable-cause panel of the Board of
Commissioners on Grievances and Discipline3 certified to the board a two-count
complaint filed by relator, disciplinary counsel, against Lee. The complaint alleged
that Lee, who primarily practices federal employment law on behalf of the Federal
Educators Association (“FEA”) and its members,4 had neglected the Kentucky
licensing matter of a union member. The complaint further alleged that Lee had
failed to reasonably communicate with that client; engaged in dishonesty, fraud,
deceit, or misrepresentation; practiced law in a jurisdiction in violation of the
regulation of the legal profession in that jurisdiction; and failed to cooperate in the
ensuing investigation.
         {¶ 3} A panel of the board conducted a hearing and issued a report in which
it rejected Lee’s claim that federal labor law rendered him immune from state


1
  See In re Attorney Registration Suspension of Lee, 107 Ohio St. 3d 1431, 2005-Ohio-6408, 838
N.E.2d 671, and In re Reinstatement of Lee, 110 Ohio St. 3d 1480, 2006-Ohio-4761, 854 N.E.2d 207
(suspended from December 2, 2005, to July 26, 2006, for his failure to register for the 2005-2007
biennium); In re Attorney Registration Suspension of Lee, 116 Ohio St. 3d 1420, 2007-Ohio-6463,
877 N.E.2d 305, and In re Reinstatement of Lee, 118 Ohio St. 3d 1523, 2008-Ohio-3532, 890 N.E.2d
331 (suspended from December 3, 2007, to April 29, 2008, for his failure to register for the 2007-
2009 biennium); In re Attorney Registration Suspension of Lee, 123 Ohio St. 3d 1475, 2009-Ohio-
5786, 915 N.E.2d 1256, and In re Reinstatement of Lee, 126 Ohio St. 3d 1603, 2010-Ohio-4979, 935
N.E.2d 48 (suspended from November 3 to December 2, 2009, for his failure to register for the
2009-2011 biennium); In re Attorney Registration Suspension of Lee, 130 Ohio St. 3d 1441, 2011-
Ohio-5890, 957 N.E.2d 302 (effective November 15, 2011); In re Continuing Legal Education
Suspension of Lee, 127 Ohio St. 3d 1467, 2010-Ohio-6302, 938 N.E.2d 368 (effective December 17,
2010).
2
  Lee is also licensed to practice law in the state of California, but at the May 5, 2015 oral argument
of this case, he stated that he had not reported his Ohio suspensions to the California bar.
3
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.
4
  The FEA is a union that represents educators working in the Department of Defense school system
who are charged with educating the children of military members. Federal Education Association,
Inside FEA, www.feaonline.org/inside/ (accessed Dec. 9, 2015); Department of Defense Education
Activity, About DoDEA, http://www.dodea.edu/aboutDoDEA/index.cfm (accessed Dec. 9, 2015).




                                                  2
                                 January Term, 2016




attorney disciplinary proceedings in this case. The panel also found that based on
Lee’s conduct, an implied attorney-client relationship arose between Lee and the
union member and that relator had proven each of the alleged ethical violations by
clear and convincing evidence. Based on those violations, the panel recommended
that Lee be indefinitely suspended from the practice of law in Ohio.
        {¶ 4} The board adopted the panel report with minor modifications and
agreed that an indefinite suspension is the appropriate sanction for Lee’s
misconduct. Lee objects to the board’s findings that (1) he is not immune from
discipline, (2) an attorney-client relationship arose between him and the union
member, and (3) he failed to cooperate in relator’s investigation. We overrule Lee’s
objections, adopt the board’s findings of fact and misconduct, and indefinitely
suspend Lee from the practice of law in Ohio.
                             Count I: The Buhl Matter
        {¶ 5} At all times relevant herein, Lee was on a regular retainer with the
FEA and received a fixed monthly fee to handle disciplinary matters involving
members of the FEA’s collective-bargaining unit; more than 50 percent of those
matters involved teacher discipline. His primary contact at the FEA was his ex-
wife, Dorothy Lee (“Dorothy”), who served as general counsel for the FEA
Stateside Region.
        {¶ 6} In 2007, Patricia Lee-Buhl (“Buhl”), a teacher and member of the
FEA, was employed by the Fort Knox Community Schools5 (“the school district”)
in Fort Knox, Kentucky. During the summer of 2007, Buhl’s husband, who served
in the United States Army, was transferred from Fort Knox to the Marshall Islands,
and the school district granted Buhl a 90-day leave of absence. In October 2007,
Buhl resigned her teaching position at the school district.


5
  The Fort Knox Community Schools district is operated by the United States Department of
Defense.    Department of Defense Education Activity, Fort Knox Community Schools,
http://www.am.dodea.edu/knox/fkcsco/ (accessed Dec. 9, 2015).




                                           3
                               SUPREME COURT OF OHIO




          {¶ 7} Buhl contacted Lee and Dorothy in early November 2007 to inquire
about the possibility of filing a grievance in connection with an investigation by the
school district that had been pending against her at the time of her resignation. Lee
responded and advised Buhl that her resignation had weakened the position of the
FEA because she was no longer a member of the collective-bargaining unit and that
the school district could therefore challenge the union’s standing to bring an action
on her behalf. The record indicates that Buhl never filed a grievance about the
matter.
          {¶ 8} On November 28, 2007, the Kentucky Education Professional
Standards Board (“the state licensing board”)—the state agency responsible for
issuing teaching certificates for all public-school teachers in Kentucky,
Ky.Rev.Stat.Ann. 161.030(1)—sent Buhl a letter (at her new address in the
Marshall Islands) to inform her that she had been accused of teacher misconduct
and to request her response to the allegations.
          {¶ 9} After receiving the state licensing board’s letter, Buhl prepared a draft
reply to the allegations and e-mailed that draft to Lee and several FEA staff
members for their review. Lee reviewed her draft, provided comments, and
recommended that she submit the revised draft as the reply. He also indicated that
he and Dorothy were preparing a “lawyer supplement” to be submitted after Buhl’s
reply. Buhl made Lee’s proposed changes and sent the letter back to him so that he
could submit it on her behalf. Lee faxed Buhl’s letter to the state licensing board,
but he did not submit any supplemental materials.
          {¶ 10} In March 2008, the state licensing board notified Buhl and Lee that
it would hold a hearing on the disciplinary complaint against Buhl. The following
month, Buhl e-mailed Lee and other FEA staff members seeking advice, and Lee
replied that no action should be taken until the state licensing board assigned her
case to a judge and set a prehearing conference date. He further stated, “We will
naturally review the charges and take whatever action is appropriate based on the




                                            4
                               January Term, 2016




charges brought, if any.” Although Buhl inquired about the status of the complaint
in October 2008 and June 2009, neither Dorothy nor Lee responded to her inquiries.
       {¶ 11} In March 2010, attorney Courtney Baxter sent a letter to Buhl at her
former address stating that she would be prosecuting the complaint before the state
licensing board and advising Buhl that Lee had not responded to any of her
telephone calls.    Although the state licensing board had previously sent
correspondence to Buhl in the Marshall Islands, Baxter’s letter was sent to Buhl’s
former Kentucky address.       Apparently unaware of Baxter’s letter, Dorothy
responded to an April 2010 e-mail from Buhl, telling her that she should take no
action and that there was no reason to believe the complaint was still under review.
       {¶ 12} Baxter filed the formal complaint against Buhl with the state
licensing board on February 11, 2011. After several attempts to serve the wrong
attorney and to serve Buhl at her former address, Baxter finally reached Lee, who
told her that he had not heard from Buhl recently and that he was not sure whether
he “still” represented her. Lee told Baxter that he would make an inquiry and be in
touch. After Baxter did not hear again from Lee, she moved for a default judgment
on March 7, 2011.
       {¶ 13} Six days after Baxter moved for default, Buhl e-mailed Lee and
Dorothy to inform them that she had received a copy of the prehearing-conference
order, which had been forwarded to her, and to request that they contact the state
licensing board to clear up any misunderstanding and avoid defaulting. Just two
days later—on March 15, 2011—the hearing officer issued a recommended order
of default. That afternoon, Lee e-mailed Baxter, stating that Buhl had authorized
him to represent her but that he would need to move for admission to the Kentucky
bar pro hac vice. He forwarded that e-mail to Buhl and promised to file a notice of
appearance and request to be admitted pro hac vice later that day.
       {¶ 14} Lee and Baxter exchanged e-mails the next day, agreeing to seek a
new prehearing-conference date and to begin settlement talks. Lee then sent a letter




                                         5
                             SUPREME COURT OF OHIO




to the hearing officer requesting a date for a new prehearing conference and stating
his intent to move for admission pro hac vice. But Baxter soon informed him that
she had received a court order granting her motion for default judgment—and
permanently revoking Buhl’s Kentucky teaching certificate—and recommended
that he move to set the default judgment aside. Later that afternoon, Lee sent Buhl
a copy of the letter he had sent to the hearing officer promising to get “something
else” filed on the following Monday.
       {¶ 15} Notwithstanding Lee’s multiple representations and promises to
Buhl, Baxter, and the hearing officer that he would take action on Buhl’s behalf, he
never filed a notice of appearance, never moved for admission pro hac vice, and
never moved to set aside the default judgment. He also never responded to Buhl’s
subsequent inquiries about the status of her case or to her requests for assistance.
       {¶ 16} On November 2, 2011, Buhl received a notice that Pennsylvania
sought to revoke her teaching certification in that state based on the Kentucky order.
Again, Lee failed to respond to Buhl’s inquiries, and although he told her new
attorney that he “hope[d] to devote tomorrow [i.e., December 17, 2011] to this
matter,” he never provided Buhl’s file to the new attorney. Despite Lee’s inaction,
Buhl’s new counsel negotiated a settlement that vacated the revocation of her
Kentucky teaching certificate and, instead, imposed a two-year suspension
retroactive to May 16, 2011.
       {¶ 17} At his disciplinary hearing, Lee testified that he was not a Kentucky
attorney, did not know how to get admitted pro hac vice or how to vacate a default
judgment, had no experience with teacher-licensing issues, and had more work than
he could handle at the time of the default judgment. He also admitted that he never
shared any of these facts with Buhl.
       {¶ 18} The board found that Lee abandoned Buhl and her legal matter,
failed to act with reasonable diligence or promptness, failed to keep her informed,
ignored reasonable requests for information, and failed to turn over her file when




                                          6
                                      January Term, 2016




she retained new counsel.             The board also found that Lee’s inaction was
compounded by his failure to tell Buhl that he could not represent her while
simultaneously allowing her to believe that he was handling her matter.
Consequently, the board found that Lee violated the following Kentucky Rules of
Professional Conduct:6 S.C.R. 3.130-1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), 1.4(a)(3) (requiring a lawyer to keep the client
reasonably informed about the status of a matter), 1.4(a)(4) (requiring a lawyer to
comply as soon as practicable with reasonable requests for information from the
client), 1.16(d) (requiring a lawyer to take steps to surrender papers and property to
which the client is entitled upon termination of representation), 5.5(a) (prohibiting
a lawyer from practicing law in a jurisdiction in violation of the regulation of the
legal profession in that jurisdiction), and 8.4(c) (prohibiting a lawyer from engaging
in conduct involving dishonesty, fraud, deceit, or misrepresentation).
 Federal Labor Law Does Not Render Lee Immune from Discipline in Ohio
         {¶ 19} The first of two defenses that Lee raised below is that federal labor
law grants him immunity from all federal- and state-law claims arising from his
representation of the FEA.
         {¶ 20} The board found that Lee’s claim of immunity was predicated on a
body of federal law that renders an attorney who represents a union immune from
tort-liability claims arising from that representation. See Atkinson v. Sinclair
Refining Co., 370 U.S. 238, 248-249, 82 S. Ct. 1318, 8 L. Ed. 2d 462 (1962) (holding
that Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29
U.S.C. 185(a), provides that when a private-sector union is liable for damages for


6
  Because Lee’s conduct involved a matter pending before the Kentucky Education Professional
Standards Board, the choice-of-law provision of Ohio Prof.Cond.R. 8.5 makes it clear that Kentucky
law governs the relationship between Lee and Buhl. See Prof.Cond.R. 8.5(b)(1) (providing that for
conduct in connection with a matter pending before a tribunal, the rules of the jurisdiction in which
the tribunal sits apply unless the rules of the tribunal provide otherwise). The Kentucky rules at
issue here are virtually identical to the corresponding Ohio Rules of Professional Conduct.




                                                 7
                             SUPREME COURT OF OHIO




violation of a collective-bargaining contract, its officers, members, and agents
cannot be held personally liable for those damages); Peterson v. Kennedy, 771 F.2d
1244, 1259 (9th Cir.1985) (holding that outside counsel retained by a private-sector
union is not subject to individual liability for acts performed on behalf of the union
in the collective-bargaining process).
       {¶ 21} The board found, however, that “[d]isciplinary actions fall within
that inherent exclusive power of the Supreme Court of Ohio to admit, disbar, or
otherwise discipline attorneys admitted to practice law in the State of Ohio.” See
Mahoning Cty. Bar Assn. v. Franko, 168 Ohio St. 17, 151 N.E.2d 17 (1958),
paragraph three of the syllabus. See also Ohio Constitution, Article IV, Section
2(B)(1)(g) (granting this court original jurisdiction over “[a]dmission to the practice
of law, the discipline of persons so admitted, and all other matters relating to the
practice of law”). And because the purpose of this disciplinary action against Lee
is to protect the public and to ensure that members of the Ohio bar are “competent
to practice a profession imbued with the public trust,” Fred Siegel Co., L.P.A. v.
Arter & Hadden, 85 Ohio St. 3d 171, 178, 707 N.E.2d 853 (1999)—rather than to
bring a tort claim to further Buhl’s private interests—the board concluded that the
federal statutes and cases cited by Lee do not confer immunity or offer a defense in
an attorney-discipline matter before this court.
       {¶ 22} Lee objects to this finding, arguing that this disciplinary action “is a
state law proceeding seeking to adjudicate the quality of representation provided
by a Federal sector union” that involves an alleged violation of federal labor law.
He also contends that because Buhl was a member of a collective-bargaining unit
working for a federal employer (as opposed to a private employer), Title VII of the
Civil Service Reform Act (“CSRA”), 5 U.S.C. 7101 et seq., affords him even
greater protection than is conferred by the LMRA, Atkinson, and its progeny on
persons acting on behalf of private-sector unions. He asserts that his actions were
not taken on behalf of Buhl but on behalf of the federal-sector union, and he




                                          8
                                January Term, 2016




therefore posits that the CSRA preempts all state-law causes of action arising out
of that representation and renders him immune from this disciplinary proceeding.
       {¶ 23} However, the conduct at issue here occurred neither in the context
of an adverse personnel action taken against a federal employee nor during the
review of such an action. Rather, the conduct occurred in a separate state action
regarding a former federal-sector union member’s Kentucky teaching license.
Thus, this disciplinary proceeding is not intended to vindicate the individual
employment rights of a federal-sector employee or the collective-bargaining rights
of a federal-sector union. Rather, it is intended to further the state’s independent
and compelling interest in regulating the conduct of persons who are licensed to
practice law within its borders. See Goldfarb v. Virginia State Bar, 421 U.S. 773,
792-793, 95 S. Ct. 2004, 44 L. Ed. 2d 572 (1975) (recognizing that “the States have
a compelling interest in the practice of professions within their boundaries, and that
as part of their power to protect the public health, safety, and other valid interests,
they have broad power to establish standards for licensing practitioners and
regulating the practice of professions”).
       {¶ 24} Lee has not identified any provision in the CSRA or its legislative
history manifesting a congressional intent to preempt a state’s inherent interest in
protecting the public from attorneys who are unethical, unscrupulous, or no longer
competent to practice law. See Retail Clerks Internatl. Assn., Local 1625 v.
Schermerhorn, 375 U.S. 96, 103, 84 S. Ct. 219, 11 L. Ed. 2d 179 (1963) (noting that
congressional purpose is the “ultimate touchstone” in determining whether a federal
regulatory scheme will preempt or displace state regulation in the same field). Nor
has he shown how state regulation of attorney conduct under the circumstances of
this case will undermine the CSRA’s comprehensive system of labor regulation.
See Freightliner Corp. v. Myrick, 514 U.S. 280, 287, 115 S. Ct. 1483, 131 L. Ed. 2d
385 (1995) (recognizing that a federal statute may implicitly preempt state law
when the scope of the statute indicates that Congress intended federal law to occupy




                                            9
                                   SUPREME COURT OF OHIO




the field exclusively or when the state law is in actual conflict with federal law).
Therefore, we reject Lee’s defense that federal labor law preempts our professional
conduct rules and renders him immune from these disciplinary proceedings.
          An Attorney-Client Relationship Arose Between Lee and Buhl
         {¶ 25} In his second objection, Lee urges us to reject the board’s finding
that an attorney-client relationship arose between him and Buhl because he did not
give his “clear consent” to represent her individually in the context of her state
licensing matter.
         {¶ 26} The board rejected Lee’s claim that the clear consent of both parties
was required to create an attorney-client relationship. Instead, the board found that
under Kentucky law,7 an implied attorney-client relationship arose because Buhl
had a reasonable expectation or belief, based upon Lee’s conduct, that he had
undertaken her representation.            See Pete v. Anderson, 413 S.W.3d 291, 296
(Ky.2013) (“[A]n attorney-client relationship may be created as a result of a party’s
‘reasonable belief or expectation,’ based on the attorney’s conduct, that the attorney
has endeavored to undertake representation”), quoting Lovell v. Winchester, 941
S.W.2d 466, 468 (Ky.1997), overruled on other grounds by Marcum v. Scorsone,
457 S.W.3d 710 (Ky.2015).
         {¶ 27} It is evident from Buhl’s testimony that she believed that Lee was
representing her in her state licensing matter, and Lee’s interactions with her and
with others made this belief reasonable. Indeed, the record shows that Lee (1) gave
Buhl advice regarding the state licensing board’s investigation on numerous
occasions, (2) suggested that he had drafted and would submit a “lawyer
supplement” to her written rebuttal of the initial inquiry, and (3) made various


7
  The choice-of-law provision of Ohio Prof.Cond.R. 8.5 makes it clear that Kentucky law governs
the relationship between Lee and Buhl. See Prof.Cond.R. 8.5(b)(1) (providing that for conduct in
connection with a matter pending before a tribunal, the rules of the jurisdiction in which the tribunal
sits apply unless the rules of the tribunal provide otherwise). The licensing matter at issue here was
pending before the Kentucky Education Professional Standards Board.




                                                  10
                                January Term, 2016




affirmative representations to Buhl, the hearing officer, and opposing counsel to the
effect that he represented Buhl, would enter an appearance in the action, would
move to be admitted pro hac vice, and would “get something else in [the following]
Monday.”
       {¶ 28} Despite having made these representations, Lee failed to do anything
on Buhl’s behalf. Instead, he stood by while the state of Kentucky revoked her
teaching certificate, he failed to advise her that a default judgment had been entered
against her, and he failed to take any action to have that judgment set aside. He
also ignored multiple inquiries from Buhl regarding the status of her case and failed
to comply with requests for her file once she obtained new counsel.
       {¶ 29} Even if Lee intended his representation of Buhl to be limited to
certain matters, the Kentucky Rules of Professional Conduct place the burden of
defining the scope of the representation squarely on the attorney. S.C.R. 3-130-
1.2(c) provides, “A lawyer may limit the scope of the representation if the limitation
is reasonable under the circumstances and the client gives informed consent.”
Similarly, Comment 4 to S.C.R. 3.130-1.3 (requiring a lawyer to act with
reasonable diligence and promptness in representing a client) cautions that when
the lawyer has handled matters for a client on an ongoing basis, the client may
assume that the lawyer’s representation will continue. Comment 4 specifies that
“[d]oubt about whether a client-lawyer relationship still exists should be clarified
by the lawyer, preferably in writing, so that the client will not mistakenly suppose
the lawyer is looking after the client’s affairs when the lawyer has ceased to do so.”
But Lee admitted that he made no effort to expressly limit the scope of his
representation or to make it clear to Buhl that he represented only the union.
       {¶ 30} Because Buhl believed that Lee was representing her in her state
licensing matter and Lee’s conduct made that belief reasonable, we conclude that
an attorney-client relationship arose, at least by implication. We therefore overrule




                                         11
                             SUPREME COURT OF OHIO




Lee’s objections and adopt the board’s findings of fact and conclusions of law in
this regard.
        {¶ 31} Having overruled both of Lee’s objections with respect to the Buhl
matter, we conclude that the board’s findings of fact and of misconduct with regard
to Count I are supported by clear and convincing evidence, and we adopt them as
our own.
                         Count II: Failure to Cooperate
        {¶ 32} The board found that Lee failed to respond to relator’s first two
letters of inquiry and failed to appear for two scheduled depositions, even though
relator served him with subpoenas for both depositions by taping them to the front
door of his home. After relator e-mailed Lee to advise him of the numerous
attempts that had been made to reach him and to inform him that a formal
disciplinary complaint was being prepared for filing, Lee e-mailed relator claiming
that he had submitted a response to the first letter of inquiry and denying that he
had ever represented Buhl.
        {¶ 33} Although relator asked Lee to send a copy of the response that he
claimed to have submitted, he failed to do so. Lee also denied having received
relator’s second letter of inquiry and the two subpoenas for deposition, and he
claimed that he had responded to all of the communications that he had received.
In May 2013, relator provided Lee with a copy of the draft complaint. Lee
responded to the draft complaint and all of the letters of inquiry—approximately
one year after relator’s first inquiry and six months after he first communicated with
relator—but failed to address one issue raised by relator.
        {¶ 34} On these facts, the board found that Lee violated Gov.Bar R. V(4)(G)
(requiring a lawyer to cooperate with a disciplinary investigation) and Prof.Cond.R.
8.1(b) (prohibiting a lawyer from knowingly failing to respond to a demand for
information by a disciplinary authority during an investigation).




                                         12
                                   January Term, 2016




        {¶ 35} Lee objects and contends that there is insufficient evidence to
support these findings. Our review of the record, however, shows that there is
ample evidence to support the board’s finding that Lee failed to cooperate in
relator’s investigation. We therefore overrule Lee’s objections and adopt the
board’s findings with regard to Count II as our own.
                                          Sanction
        {¶ 36} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination,
we also weigh evidence of the aggravating and mitigating factors listed in BCGD
Proc.Reg. 10(B).8
        {¶ 37} In this case, the board found that the following aggravating factors
are present: (1) a dishonest or selfish motive, (2) a pattern of misconduct, (3)
multiple offenses, (4) a lack of cooperation in the disciplinary process, (5) a refusal
to acknowledge the wrongful nature of the conduct, and (6) the vulnerability of and
resulting harm to Buhl, who testified that the matter took a toll on her health, her
family, and her children, caused her to fear for her husband’s military career, and
caused her to fear returning to the classroom. See BCGD Proc.Reg. 10(B)(1)(b),
(c), (d), (e), (g), and (h). The only applicable mitigating factors that the board found
are the absence of prior discipline and two letters attesting to Lee’s character and
reputation apart from this misconduct. See BCGD Proc.Reg. 10(B)(2)(a) and (e).
        {¶ 38} Relator argued that the appropriate sanction for Lee’s misconduct is
an indefinite suspension. Noting that we frequently impose indefinite suspensions
on attorneys who neglect client matters and fail to cooperate in the ensuing
disciplinary investigations, the board agreed that the sanction is appropriate in this

8
 Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.




                                              13
                             SUPREME COURT OF OHIO




case. See, e.g., Disciplinary Counsel v. Mathewson, 113 Ohio St. 3d 365, 2007-
Ohio-2076, 865 N.E.2d 891 (indefinitely suspending an attorney who neglected a
client matter, engaged in conduct prejudicial to the administration of justice when
he failed to ensure documents were prepared and filed in three criminal appeals,
and failed to cooperate in the resulting disciplinary investigation); Disciplinary
Counsel v. Meade, 127 Ohio St. 3d 393, 2010-Ohio-6209, 939 N.E.2d 1250
(indefinitely suspending an attorney who neglected a client’s appeal of a
deportation ruling and failed to cooperate in multiple disciplinary investigations);
Disciplinary Counsel v. Bogdanski, 135 Ohio St. 3d 235, 2013-Ohio-398, 985
N.E.2d 1251 (indefinitely suspending an attorney who abandoned client matters,
engaged in acts of dishonesty, failed to acknowledge the wrongful nature of her
conduct, and failed to cooperate in the disciplinary investigation).
       {¶ 39} In light of Lee’s conduct, the significant aggravating factors present,
and the sanctions we have imposed for comparable misconduct, we find that an
indefinite suspension is warranted.
       {¶ 40} Accordingly, Raymond Thomas Lee III is indefinitely suspended
from the practice of law in Ohio. Costs are taxed to Lee.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Donald M. Scheetz, Assistant
Disciplinary Counsel, for relator.
       Raymond Thomas Lee III, pro se.
                               _________________




                                         14